Citation Nr: 0824694	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture to the right tibia and fibula, healed 
with shortness of lower limb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
September 1976 and February 1977 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to an evaluation in excess of 20 
percent for residuals of fracture of right tibia and fibula, 
healed with shortness of lower limb.  The veteran testified 
at an April 2007 RO hearing.  In June 2008, he and his wife 
also testified before the undersigned Acting Veterans Law 
Judge at a Board video conference hearing at the RO.  
Transcripts of both hearings are of record.

On June 30, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's right leg disability is manifested by nonunion in 
the right tibia and fibula; use of a brace and a cane; a one-
half inch discrepancy with the right leg being shorter; 
weakness in the right ankle and atrophy in the gastrocnemius 
muscle on the right side, which was found to affect the 
motion in the right ankle; a slow antalgic gait; and 
subjective complaints of spasms, weakness, stiffness, and 
extreme pain in the right leg.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
evaluation, but no higher, for residuals of fracture of the 
right tibia and fibula with shortness of the lower limb have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In April 2006, the RO provided the veteran with pre-
adjudication notice addressing what is generally needed to 
substantiate an increased rating claim for the right leg 
disability.  The RO provided the appellant with general 
notice of the criteria for assigning disability ratings and 
effective dates in February 2007.  While the February 2007 
notice was not provided prior to the initial adjudication in 
November 2006, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2007 statement of the 
case and March 2008 supplemental statement of the case, 
following the provision of notice.  No fundamental unfairness 
is shown due to this untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  However, VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the increased rating claim for a right leg 
disability has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for the right leg disability, as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id.  Specifically, the veteran addressed how his 
disabilities affect his employment and daily life in 
testimony at the June 2008 Board hearing and April 2007 RO 
hearing and in statements made at the January 2008 VA 
examination and on the July 2007 VA-Form 9.  His 
representative also cited to the relevant Diagnostic Code and 
relevant rating criteria addressing the right leg disability 
in the Board hearing, April 2007 RO hearing, and an April 
2008 VA-Form 646.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process, as well as the evidence necessary to 
substantiate the claim.  As both actual knowledge of the 
veteran's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and he has had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post- 
service VA treatment records.  Medical opinions and 
examinations, which include medical diagnoses and relevant 
opinions regarding the current right leg disability also are 
on file.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The RO originally granted service connection for residuals of 
fracture to the right tibia and fibula with delayed union in 
January 1979 assigning a 100 percent rating, effective 
September 23, 1978.  In November 1979, the 100 percent rating 
was decreased to 20 percent, effective March 1, 1980.  This 
rating was confirmed in March 1985.

The veteran filed an increased rating claim for residuals of 
fracture to the right tibia and fibula in March 2006.  He 
indicated that he had increased pain and limitation of motion 
in the right leg.  The veteran and his wife also submitted 
testimony on his behalf in the April 2007 RO hearing and June 
2008 Board hearing.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right leg disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the 
tibia and fibula.  The veteran's residuals of fracture of the 
right tibia and fibula with some shortness of the lower limb 
are rated as 20 percent disabling.  A 20 percent disability 
rating is assigned under Diagnostic Code 5262 for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent evaluation is assigned for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation is assigned for nonunion of the tibia and 
fibula with loose motion requiring brace.

A May 2006 VA physical therapy evaluation shows complaints of 
intermittent pain in the right ankle area after prolonged 
ambulation.  The pain rating was 2 out of 10.  On objective 
evaluation, there was good range of motion in the right ankle 
and knee.  Strength in the right ankle was from -4 to 4 out 
of 5 in plantar flexion and 3+ in dorsiflexion and on 
eversion and inversion.  Palpation of the fracture site 
showed an uneven surface of the distal tibia and indentation 
of the skin with adherence of skin to muscle and bone 
posterior to the fracture site.  The veteran ambulated 
unassisted showing a steady gait.  He used a cane at times 
when pain in the ankle increased.  The assessment was old 
fracture right distal tibia.  The right ankle showed slight 
weakness and the veteran experienced some pain late in the 
day after prolonged walking at work.  He had regained full 
range of motion in the ankle; slight weakness did not appear 
to limit his ability to walk and manage full-time employment.  
The report noted that adherence of skin to muscle and bone 
had been present for years and would have to be surgically 
loosened but it did not appear to be a limitation 
functionally.  The veteran showed a leg length shortening on 
the right due to the fracture and was sent for a consultation 
for shoe lifts.

A July 2006 VA examination report shows complaints of chronic 
right lower extremity pain due to a tibia and fibula fracture 
with shortness of leg as a residual.  Symptoms were present 
every day and consisted of pain, calf muscle spasms, leg 
weakness, and stiffness.  There was no swelling, heat, 
redness, draining, instability, giving way, or locking.  The 
veteran also claimed abnormal motion.  For treatment, he took 
pain medication.  He indicated that he had periods of flare-
up at 10 out of 10, which were daily; with the pain 
medication, the pain easily went away.  Precipitating factors 
included humidity, walking without a shoe, working in 
construction, and being a truck driver.  Alleviating factors 
included resting for one hour and taking medication.  He 
estimated that he would have 100 percent limitation of motion 
during a flare-up.  He used a cane for ambulatory support and 
had no constitutional symptoms of bone disease or current 
active infection.  

On physical evaluation, there was objective evidence of mild 
indentation and angular deformity in the distal tibia.  There 
was no false motion or intraarticular involvement.  He had 
nonunion of the distal tibia with no loose motion or false 
joint.  There was no tenderness on palpation, drainage, 
edema, painful motion, redness, or heat.  He had weakness of 
the right lower extremity.  His gait was slow with the use of 
a cane, and his right foot was mildly inverted.  The right 
great toe was overriding the second toe.  Functional 
limitation on standing was one hour, and walking was 50 yards 
with use of a cane.  There were no calluses on both feet; he 
was wearing new shoes at the time.  There was no ankylosis.  
There was atrophy of the right gastrocnemius muscle, which 
limited the dorsiflexion and plantar flexion of the right 
ankle.  Using a goniometer, the right ankle dorsiflexion was 
0 to 12 degrees, and plantar flexion was 0 to 24 degrees.  
The joints did not have pain on motion.  The leg lengths were 
symmetrical; it was measured from the anterosuperior iliac 
spine to the medial malleolus and was 89 cm.  X-ray 
examination showed old fractures with nonunion of the 
proximal fibular fracture; there also was incomplete 
remodeling of the distal fracture.  Not mentioned in the 
report was the badly aligned healed fracture of the distal 
tibia.  The assessment was status post comminuted fracture of 
tibia and fibula, with non-union and malaligned results.  The 
plan was a right custom surestep with free ankle and valgus 
control.

An August 2006 prosthetics consultation report noted that the 
veteran was referred for a right shoe lift for leg length 
discrepancy due to residuals of distal tibia fracture.  In 
September 2006, a VA medical record showed that the veteran 
was wearing a brace on his right lower leg.  He had no 
tenderness; there was some deformity of the lower leg from 
nonunion of the tibia and fibula.  The sensory and 
circulation was good.  A March 2007 VA medical record noted 
that the veteran walked with a cane and had a brace on his 
lower leg.

A January 2008 VA examination report shows complaints of 
residual pain and that the veteran's left leg was slightly 
shorter, which according to the veteran, made him limp.  He 
also complained of weakness and stiffness of the right ankle.  
Since onset of the condition, he reported that his condition 
had become progressively worse.  His current treatment 
included pain medication and a right ankle brace with insole 
lift.  The pain was located in the right lower leg and right 
ankle.  There was a history of deformity in the right lower 
leg and assistive devices were needed for walking.  The 
effectiveness of the cane and brace was deemed fair and the 
veteran's condition affected motion of a joint.  He always 
used the cane and brace.

On physical examination, the leg measurement from the 
anterior superior iliac spine to the medial malleolus was 35 
inches on the left and 34.5 inches on the right.  The distal 
right tibia bone was abnormal in that there was loss of a 
bone or part of bone and nonunion.  The right ankle joint was 
abnormal in that there was limitation of motion and it was 
painful.  The veteran's gait was antalgic but there was no 
evidence in the feet of abnormal weight-bearing.  There was 
functional limitation on standing in that he was not able to 
stand for more than a few minutes.  He also was unable to 
walk more than a few yards.  There was no evidence of genu 
recurvatum, constitutional signs of bone disease, or malunion 
of the os calcis or astragalus.  There was tenderness over 
the distal medial right tibia.  Neurovascularly, the right 
leg was intact.  The x-ray impression was well-healed 
segmental fracture of the proximal right fibula to the mid 
shaft of the fibula; and old well-healed fracture at the 
junction of the mid and distal third of the shaft of the 
tibia.  The knee and ankle evaluation included in the 
radiographs did not reveal any significant abnormality.

Range of motion in the right ankle on plantar flexion was 0 
to 40 degrees; pain began at 30 degrees.  There was no 
additional limitation of motion on repetitive use.  
Dorsiflexion on the right was 0 to 5 degrees of active range 
of motion with pain beginning at 5 degrees.  Passive range of 
dorsiflexion motion was 0 to 10 degrees with pain beginning 
at 0 degrees.  There was a one-half inch loss of right distal 
tibia length.  

The medical evidence of record shows the veteran had nonunion 
in the right tibia and fibula, which is one of the 
requirements for a 40 percent evaluation under Diagnostic 
Code 5262.  The veteran also reportedly wore a brace, which 
is another requirement for a 40 percent evaluation under 
Diagnostic Code 5262, and complained of weakness in the right 
ankle.  The objective evaluation did not show any loose 
motion in the tibia and fibula.  In July 2006, the veteran 
was found to have no loose motion, instability, or false 
motion.  However, he had complaints of spasms, weakness, 
stiffness, pain that went up to 10 out of 10, and a slow 
antalgic gait.  The gastrocnemius muscle on the right side 
also was atrophied on objective evaluation, which was found 
to affect the motion in the right ankle.  He needed a cane 
and a brace to walk on a constant basis; and there was some 
deformity of the lower leg from nonunion of the tibia and 
fibula.  Even though the veteran does not have loose motion 
in the tibia and fibula, the medical evidence in this case 
more closely approximates the criteria for the 40 percent 
evaluation under Diagnostic Code 5262.  This evaluation is 
based on the fact that the veteran has nonunion of the tibia 
and fibula, requires a brace, and has enough functional 
impairment due to the deformity in the lower leg that 
requires the constant use of a cane.    

The medical evidence also shows a one-half inch discrepancy 
between the two legs due to the nonunion in the tibia and 
fibula.  This cannot be combined with the rating assigned 
under Diagnostic Code 5262, however, as the right leg faulty 
union occurs in the same leg that is shortened.  See 
Diagnostic Code 5275, Note.

The remaining diagnostic codes addressing the knee do not 
apply as the nonunion occurs in the distal part of the tibia 
closer to the ankle, which is where most of the impairment 
stems from.  None of the ankle diagnostic codes allow for a 
rating higher than 40 percent; so evaluation under these 
codes are also not for application.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, weakness, and limitation of 
motion of the right ankle, which limits his ability to walk 
or stand for prolonged periods.  This functional impairment, 
however, is considered by the 40 percent rating assigned 
under Diagnostic Code 5262.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The level of impairment involved in the right leg has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 40 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
would not provide the veteran with a higher or lower rating 
during any period of time since the veteran filed the current 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation. 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  While a May 2007 physician 
assistant note showed that the veteran could not drive or use 
dangerous machinery due to his medication that made him 
drowsy, the physician assistant did indicate that the veteran 
could go back to work.  A previous May 2006 VA examiner also 
had determined that the slight weakness in the ankle did not 
appear to limit his ability to manage full-time employment.  
The veteran indicated that he is no longer able to drive as a 
trucker or do construction work, but he also testified that 
he is working to obtain vocational rehabilitation benefits so 
that he can work in a less physically-demanding environment.  
While the veteran's right leg disability is shown to affect 
the types of jobs the veteran can do, the evidence does not 
rise to the level of marked interference with employment.  
The record also does not show any frequent periods of 
hospitalization due to the right leg disability.  For these 
reasons, the current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
his right leg disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the evidence more closely 
approximates the criteria for a 40 percent evaluation for 
residuals of fracture to the right tibia and fibula with 
shortness of lower limb.  To the extent that any further 
increase is denied, the benefit-of-the-doubt doctrine does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 40 percent, but no higher, 
for residuals of fracture to the right tibia and fibula, 
healed with shortness of lower limb is granted, subject to 
the rules and payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


